United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 27, 2012
                                 Decided May 30, 2012

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge



No. 09-1032

WILLIAM R. KERR,                                   On Remand from the Supreme Court
               Petitioner-Appellant,               of the United States

       v.                                          No. 2:04-cv-01153-CNC

MICHAEL A. DITTMANN,                               Charles N. Clevert, Jr., Chief Judge
               Respondent-Appellee.




                                        ORDER

        After the district court’s decision denying William Kerr’s petition for a writ of
habeas corpus, this court vacated its judgment and remanded the case for Kerr to
develop his factual claims. Kerr v. Thurmer, 639 F.3d 315 (7th Cir. 2011). Respondent
then filed a petition for a writ of certiorari with the United States Supreme Court, which
granted the petition, vacated our judgment, and remanded for reconsideration in light
of Lafler v. Cooper, 132 S. Ct. 1376 (2012). Pursuant to Circuit Rule 54, the parties have
now filed a joint statement discussing what action they believe to be appropriate. They
No. 09-1032                                                                      Page 2


have indicated that no further action in this court is needed at this time, and thus that
the case can simply be remanded to the district court for further proceedings consistent
with Lafler. We agree with that position, and so we hereby order the case REMANDED for
this purpose.